DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application filed on 11/16/2021 has been received, entered and made of record.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/16/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document(s) JP 2020-57902 and JP H11-266343 A on page 1 of the specification.
Reference(s) JP 2020-57902 A is a general background reference(s) covering a background material that can switch between multiple background colors, and switches the color of the background material appropriately according to the color of the sheet .
Reference(s) JP H11-266343 is a general background reference(s) covering a method of constructing a texture pattern on the background material capable of identifying the sheet.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Referring to claim 1, the searched close prior arts Yamamoto (US 20190149701A1), Itou (US 20160234398 A1), Takahashi (US 20150104201 A1) and Okada (US 20120133998 A1) individually or combined fail to disclose or make obvious the claimed subject matter. That is, the cited prior arts fail to disclose or to render obvious: “a hardware processor that acquires sheet outline information of the sheet from the first read image and the second read image, and measures misalignment of the image with respect to the sheet based on the acquired sheet outline information, wherein the hardware processor acquires a first read image and a second read image by causing each of the first background material and the second background material to have a different density, and acquires sheet outline information of one read image that is one of the first read image and the second read image by performing estimation of estimating the sheet outline information of the one read image based on sheet outline information of the other of the first read image and the second read image.”
It follows that claims 2-16 are then inherently allowable for depending on allowable base claim 1.
Referring to claim 17, the same reasons for allowance provided for claim 1 are applicable herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUSTAPHA DIABY whose telephone number is (571)270-1669. The examiner can normally be reached Monday-Friday: 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING Y. POON can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOUSTAPHA DIABY/Primary Examiner, Art Unit 2675